     Case 4:20-cv-01678 Document 19 Filed on 10/15/20 in TXSD Page 1 of 7



                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

DISH NETWORK L.L.C.,                  §
                                      §       Civil Action No. 4:20-cv-01678
             Plaintiff,               §
                                      §
      v.                              §
                                      §
YAHYA ALGHAFIR, TEXAS                 §
COMMUNICATION &                       §
TECHNOLOGY LLC, SHENZHEN §
JIEMAO TECHNOLOGY CO.,                §
LTD., and SHENZHEN STREET             §
CAT TECHNOLOGY CO., LTD.,             §
individually and together d/b/a Super §
Arab IPTV,                            §
                                      §
             Defendants.              §
                                      §
            Plaintiff’s Motion for Alternative Service on Defendants
                   Shenzhen Jiemao Technology Co., Ltd. and
                   Shenzhen Street Cat Technology Co., Ltd.
      In accordance with Federal Rules of Civil Procedure 4(f) and 4(h), Plaintiff
DISH Network L.L.C. (“DISH”) requests to serve process on Defendants Shenzhen
Jiemao Technology Co., Ltd. (“Jiemao”) and Shenzhen Street Cat Technology Co.,
Ltd. (“Street Cat”) by email at the addresses they used to receive and respond to
DISH’s notices of copyright infringement.
                             I.    INTRODUCTION
      DISH brought this suit against Defendants on May 13, 2020 based on their
pirate television service that perpetrates and facilitates copyright infringement on a
massive scale through the unauthorized copying, digital streaming, and distribution
of foreign television channels and programs in the United States. 1 (Dkt. 1, Compl.


1
  On August 18, 2020, the Court granted DISH’s motion for extension of time to
serve Jiemao and Street Cat, providing DISH until November 20, 2020 to serve
them. (Dkt. 15.)
                                          1
     Case 4:20-cv-01678 Document 19 Filed on 10/15/20 in TXSD Page 2 of 7




¶¶ 1, 18-58.)    Defendants’ wrongful acts infringe DISH’s exclusive rights to
domestically distribute and publicly perform the television programming that airs on
the channels (the “Protected Channels”).        (Id. ¶¶ 14-39.)      Defendants have
established their pirate television service that, without any authorization, captures
and transmits the programming on the Protected Channels over the Internet to users
of Defendants’ set-top boxes in the United States. (Id. ¶¶ 33-34.)
      Defendants Yahya Alghafir (“Alghafir”) and Texas Communication &
Technology LLC (“TCT”) were served with summons, the Complaint, and the Order
for Conference (Dkt. 5) on June 10, 2020. (Dkts. 9-10.) Alghafir and TCT have not
responded to the Complaint and on July 14, 2020, DISH filed an application for
Clerk’s entry of default against them. (Dkt. 12.)
      Jiemao and Street Cat are China limited liability companies. (Dkt. 1 ¶¶ 6-7.)
As such, Jiemao and Street Cat are to be served through the Hague Convention.
DISH obtained reports from a third party record service that obtained Jiemao and
Street Cat’s registered addresses from the official database of the relevant
government departments. (Declaration of Stephen M. Ferguson [“Ferguson Decl.”]
¶ 2, Exs. 1-2.) On May 21, 2020 and July 2, 2020, DISH sent the summons,
Complaint, and Order for Conference (Dkt. 5) to the Central Authority of China for
service on Jiemao and Street Cat at their registered addresses. (Id. ¶ 3, Ex. 3.) On
October 9, 2020, DISH received confirmation from the Central Authority of China
that Jiemao could not be served because “The address is not sufficient enough” and
Street Cat could not be served because there was “No such company at the address
provided.” (Id. ¶ 4, Ex. 4.) The Central Authority of China confirmed that they
could not do anything else to assist with service unless DISH provided a detailed
address, preferably with a cellphone number. (Id. ¶ 5, Ex. 5.) DISH does not believe
there are other reasonable means to identify alternate reliable addresses or cellphone
numbers for Jiemao or Street Cat. (Id. ¶ 6.) DISH asks that the Court authorize
                                          2
     Case 4:20-cv-01678 Document 19 Filed on 10/15/20 in TXSD Page 3 of 7




service on Jiemao and Street Cat at the email addresses they used to receive and
respond to DISH’s notices of copyright infringement. (See id. ¶¶ 7-8, Exs. 6-7.)
This Court has previously granted two similar motions filed by DISH authorizing
email service on Chinese defendants that were not timely served through the China
Central Authority. (Id. ¶ 9, Exs. 8-9).
                     II.    ARGUMENT & AUTHORITIES
      DISH made a reasonable and good faith attempt to serve Jiemao and Street
Cat through the Hague Convention at their registered addresses. (See Section I.,
supra.) The China Central Authority did not serve Jiemao and Street Cat at their
registered addresses, alleging the address for Jiemao was not sufficient and Street
Cat was not at the address. (Ferguson Decl. ¶ 4, Ex. 4.) DISH does not have other
reasonable means to identify the addresses of Jiemao and Street Cat. (See id. ¶¶ 5-
6, Ex. 5.) DISH is unable to serve Jiemao and Street Cat through the Hague
Convention without their addresses. See VeroBlue Farms USA, Inc. v. Wulf, No.
3:19-CV-00764-X, 2020 WL 2132677, at *2 (N.D. Tex. May 5, 2020) (“[T]he
[Hague] Convention does not apply when ‘the address of the person to be served
with the document is not known’.”) quoting Convention Done at The Hague Nov.
15, 1965, 20 U.S.T. 361, art. I (Feb. 10, 1969); Facebook, Inc. v. 9 Xiu Network
(Shenzhen) Tech. Co., Ltd., 19-CV-01167-JST, 2020 WL 5036085, at *8 (N.D. Cal.
Aug. 19, 2020) (Identifying an exception to the Hague Convention when the
defendant’s address is unknown, in a case where the China Central Authority did not
find the Chinese defendants at the addresses the plaintiff identified.)
      Jiemao provided three responses to notices of infringement using the
superarabiptv@hotmail.com email address. (Id. ¶ 7, Ex. 6; see also Dkt. 1 ¶¶ 25,
29.) Street Cat provided fourteen responses to notices of infringement using the
szstreetcat@foxmail.com email address. (Ferguson Decl. ¶ 8, Ex. 7; see also Dkt. 1


                                          3
     Case 4:20-cv-01678 Document 19 Filed on 10/15/20 in TXSD Page 4 of 7




¶¶ 30-32.) DISH should be authorized to serve Jiemao and Street Cat by email at
superarabiptv@hotmail.com and szstreetcat@foxmail.com.
      “Rule 4 permits service on foreign defendants ‘by any internationally agreed
means of service that is reasonably calculated to give notice, such as those authorized
by the Hague Convention on the Service Abroad of Judicial and Extrajudicial
Documents’ and ‘by other means not prohibited by international agreement, as the
court orders.’” Nagravision SA v. Gotech Int’l Tech. Ltd., 882 F.3d 494, 498 (5th
Cir.) (quoting Fed. R. Civ. P. 4(f)(1), (3)), cert. denied, 139 S. Ct. 480 (2018). “The
Hague Convention . . . does not displace Rule 4(f)(3).” Id. at 498. Court-ordered
email service under Rule 4(f)(3) is proper as long as it is not prohibited by
international agreement. Nagravision, 882 F.3d at 498 (finding court-ordered email
service on a Chinese company was proper); see also Nabulsi v. Nahyan, No. H-06-
2683, 2007 WL 2964817, at *4 (S.D. Tex. Oct. 9, 2007) (“The decision to allow
alternative methods of service under Rule 4(f)(3) is committed to the court’s sound
discretion.”)
      Most courts authorize service by email provided that it: (1) is not prohibited
by international agreement; and (2) comports with due process. Nabulsi, 2007 WL
2964817, at *4 (citing Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1016
(9th Cir. 2002)). Due process is satisfied if email service is “reasonably calculated,
under all the circumstances, to apprise interested parties of the pendency of the
action and afford them an opportunity to present their objections.” Id. (quoting
Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)). Finally,
some courts also require plaintiffs to show “that they have reasonably attempted to
effectuate service on defendant and that the circumstances are such that the district
court’s intervention is necessary to obviate the need to undertake methods of service
that are unduly burdensome or that are untried but likely to be futile.” Id. Serving
Jiemao and Street Cat through the email addresses that they used to respond to
                                          4
     Case 4:20-cv-01678 Document 19 Filed on 10/15/20 in TXSD Page 5 of 7




notices of infringement fits the necessities of this case and satisfies these
requirements.
      Serving Chinese defendants like Jiemao and Street Cat by email does not
violate the Hague Convention or due process. “China’s objection to service by
postal mail does not cover service by email.” Sulzer Mixpac AG v. Medenstar Indus.,
Co. Ltd., No. 15 Civ. 1668 (JSR), 2015 WL 7687467, at *3 (S.D.N.Y. Nov. 27,
2015) (identifying several courts that have declined to extend countries’ objections
to specific forms of service permitted by Article 10 of the Hague Convention, such
as postal mail, to service by other alternative means, including email, and allowing
plaintiff to serve Chinese defendant by email.) “Various courts have agreed that
service by email is not prohibited by the Hague Convention.” Lexmark Int’l, Inc. v.
Ink Techs. Printer Supplies, LLC, 291 F.R.D. 172, 175 (S.D. Ohio 2013) (citing
cases and allowing plaintiff to serve Chinese defendants by email); see also Chanel,
Inc. v. Xu, No. 2:09-cv-02610-cgc, 2010 WL 396357, at *5, n.4 (W.D. Tenn. Jan.
27, 2010) (“The Hague Convention does not affirmatively prohibit service via e-
mail” and allowing plaintiff to serve Chinese defendants by email); MacLean-Fogg
Co. v. Ningbo Fastlink Equip. Co., Ltd., No. 08-cv-2593, 2008 WL 5100414, at *2
(N.D. Ill. Dec. 1, 2008) (“The Hague Convention does not prohibit service by e-mail
or facsimile” and allowing plaintiff to serve Chinese defendants by email); D.light
Design, Inc. v. Boxin Solar Co., Ltd., No. 13-cv-05988-EMC, 2015 WL 7731781, at
*3 (N.D. Cal. Dec. 1, 2015) (allowing plaintiff to serve Chinese defendants by email
did not result in improper service posing and obstacle to default judgment).
      In Sulzer, the plaintiff submitted its service packet to the Central Authority of
China in March 2015. Sulzer, 2015 WL 7687467, at *1. In November 2015, the
Central Authority informed the plaintiff that its service request was still pending. Id.
The plaintiff then moved for leave to serve the Chinese defendant by an email
address listed on the defendant’s website. Id.       The court granted the plaintiff’s
                                           5
      Case 4:20-cv-01678 Document 19 Filed on 10/15/20 in TXSD Page 6 of 7




request, noting that the defendant “presumably relies at least partially on contact
through [the email address listed on its website] to conduct business, and it is
reasonable to expect [the defendant] to learn of the suit against it through this email
address.” Id. at *3. Here is it is reasonable to expect Jiemao and Street Cat to learn
of this suit against them through the email addresses they used to receive and respond
to DISH’s notices of copyright infringement. (Ferguson Decl. ¶¶ 7-8, Exs. 6-7.)
       This Court has previously granted two similar motions filed by DISH
authorizing email service on Chinese defendants that were not timely served through
the China Central Authority. (Id. ¶ 9, Exs. 8-9). The Court should do the same in
this case and allow DISH to serve Jiemao and Street Cat by email at the addresses
they used to receive and respond to DISH’s notices of copyright infringement.
                               III.   CONCLUSION
       For the foregoing reasons, the Court should authorize DISH to serve Jiemao
and     Street    Cat     by    email      at    superarabiptv@hotmail.com         and
szstreetcat@foxmail.com.
Dated: October 15, 2020                 Respectfully submitted,

                                        HAGAN NOLL & BOYLE LLC

                                        By: /s/ Stephen M. Ferguson
                                        Stephen M. Ferguson (attorney-in-charge)
                                        Texas Bar No. 24035248
                                        Southern District of Texas Bar No. 614706
                                        Two Memorial City Plaza
                                        820 Gessner, Suite 940
                                        Houston, Texas 77024
                                        Telephone: (713) 343-0478
                                        Facsimile: (713) 758-0146

                                        Joseph H. Boyle (of counsel)
                                        Texas Bar No. 24031757
                                        Southern District of Texas Bar No. 30740

                                           6
Case 4:20-cv-01678 Document 19 Filed on 10/15/20 in TXSD Page 7 of 7




                              Counsel for Plaintiff DISH Network L.L.C.




                                 7
